 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDR & S Transport, Inc. and Roger E. Cramer. Case8-CA- 12706March 26, 1981DECISION AND ORDEROn November 26, 1980, Administrative LawJudge Claude R. Wolfe issued the attached Deci-sion in this proceeding. Thereafter, the GeneralCounsel filed exceptions and a supporting brief,and Respondent filed an answering brief to theGeneral Counsel's exceptions.The Board has considered the record and the at-tached Decision in light of the exceptions' andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.I The General Counsel has excepted to certain credibility findingsmade by the Administrative Law Judge. It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with re-spect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect. Standard DryWall Products, Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for re-versing his findings.DECISIONSTATEMENT OF THE CASECLAUDE R. WOLFE, Administrative Law Judge: Thiscase was heard before me in Zanesville, Ohio, on May19-23, 1980. The complaint herein, as amended, allegesthe discriminatory refusal to hire 16 individuals in viola-tion of Section 8(a)(3) and (1) of the National Labor Re-lations Act, as amended, herein called the Act, and un-lawful threats and interrogation in violation of Section8(a)(1) of the Act. The Respondent denies the commis-sion of unfair labor practices.Upon the entire record,' together with my careful ob-servations of the demeanor of the witnesses as they testi-fied, and with due consideration of the briefs submittedby the General Counsel and the Respondent, I make thefollowing:FINDINGS OF FACT1. THE 10(B) ISSUEThe charge upon which the complaint and amend-ments thereto is based was filed and served on Respond-' "McElpesh" is properly named "McElfresh" in the complaint andCharles Shaw is erroneously named "William" Shaw.255 NLRB No. 59ent on March 22, 1979. It alleges the discriminatory re-fusal to hire Roger Cramer, William McElfresh, Sr.,Thomas Taylor, Teddy Walls, Cleatus West, CharlesPerry, Charles Shaw, "and others." The complaint issuedon April 27, 1979, naming these seven employees2plusEarl Wiegand. On September 5, 1979, a new charge wasfiled by Robert Eppley alleging 13 additional discrimina-tees, and was dismissed by the Regional Director as un-timely filed. The Regional Director, by amendment tocomplaint dated November 5, 1979, added Elmer Mitch-ell and Ralph Stotts as employees refused hire since Jan-uary 1979. The Regional Director issued a secondamendment to complaint on March 3, 1980, addingDuane Bolyard, Charles Grimes, Eugene Murphy,3CarlFulmer, Donald Skinner, and Robert Eppley to the listof those allegedly refused employment for unlawful rea-sons. All but Murphy, a mechanic, were drivers.At the hearing, the Respondent moved to dismiss thecomplaint allegations as they relate to Bolyard, Grimes,Murphy, Fulmer, Skinner, Eppley, Stotts, and Mitchell.The Respondent's position, basically, is that there is notimely filed charge to support these allegations, and theMarch 22, 1979, charge is not broad enough to supportthe amendments to the complaint. The General Counselopposed Respondent's motion and I denied it. Both nowargue the point in their post-trial briefs.An almost identical sequence of timely filed chargesalleging specific discriminatees "and others," chargesfiled and subsequently dismissed by the Regional Direc-tor as time barred, and the inclusion in the amendedcomplaint of the discriminatees alleged in the time-barredcharges occurred in Southern Florida Hotel & Motel Asso-ciation.4The respondent's contention there that those in-dividuals named in the untimely charges could be grant-ed no relief was rejected by the Administrative LawJudge, and this ruling was adopted by the Board. As inSouthern Florida Hotel, the original charge in the casebefore me is broad enough to support the Regional Di-rector's amendments to the complaint; the originalcharge was timely filed, and the Regional Director prop-erly proceeded "just as though the time barred chargeshad never been filed." Accordingly, I adhere to myruling at the hearing denying the Respondent's motion todismiss.11. JURISDICTIONThe Respondent, a Michigan corporation, is engagedin the interstate transportation of cement at its East Ful-tonham, Ohio, facility. Annually, in the course and con-duct of its business operations, the Respondent receivesin excess of $50,000 from the interstate transportation ofgoods. The Respondent is now, and has been at all timesmaterial herein, an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2 See fn. 1, above.a It appears Murphy's name is Murphy G. Murphy, but he goes byGene Murphy.4 245 NLRB 561 (1979). R & S TRANSPORT, INC.347Ill. LABOR ORGANIZATIONInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Local No. 637,herein called the Union, is now, and has been at all timesmaterial herein, a labor organization within the meaningof Section 2(5) of the Act.IV. THE ALLEGED UNFAIR LABOR PRACTICES5The Respondent was incorporated in the late fall of1978 by the principals of Michigan Transportation Co.for the purpose of performing cement hauling for Co-lumbia Cement Company which had previously beenperformed for many years by Hennes Trucking Compa-ny. Hennes ceased operating in the fall of 1978. Henneshad a collective-bargaining agreement with TeamstersLocal 637 which required all its employees to be unionmembers. Michigan Transportation, like Hennes, has hadsimilar agreements with the Teamsters from the 1940's tothe present and it is clear that the Respondent herein in-tended from the outset to negotiate a contract with theTeamsters and notified Columbia Cement on October 26,1978, of its intention to have a union contract at the fa-cility involved herein. After meetings with the Unioncommencing in the winter of 1978, R & S in May 1979signed the Union's newly negotiated statewide contractand became a party thereto.After an initial effort to staff its operation with em-ployees other than those who had been working forHennes,6the Respondent found it was unable to procureenough drivers without resorting to the former crew ofHennes. For this reason, and at the urging of ColumbiaCement's traffic and credit manager, Darrell Miller, theRespondent commenced the interviewing and hiring ofHennes' employees in November 1978.Of the Hennes' drivers available, 56 were hired, 29were not.7Of the 29 not hired, 15 are herein alleged asdiscriminatees along with mechanic Eugene Murphy. Atthe time of hearing, Respondent had 74 drivers of whom56 were former Hennes drivers.At one of his meetings with the Respondent, apparent-ly in late October, Darrell Miller urged that when R & Sbegan hiring Hennes drivers there were a few "badapples" that should be sorted out because they hadcaused delivery problems while driving for Hennes.Miller did not name the "bad apples" he was referringto, but suggested to the Respondent's president, RalphPosnik, that he discuss the Hennes drivers with MichaelCooper, a Columbia Cement supervisor who had previ-ously been office manager for Hennes for 1-1/2 yearsuntil October 1977, because Cooper knew the HennesI The facts set forth herein are based on a synthesis of the creditedaspects of the testimony of all witnesses, the exhibits, stipulations, andcareful consideration of the logical consistency and inherent probabilityof the facts found. Although I may not, in the course of this decision,discuss every bit of record testimony or documentary evidence, it hasbeen carefully weighed and considered. To the extent that evidence notmentioned herein might appear to contradict my fact findings, that evi-dence has not been disregarded but has been rejected as incredible, lack-ing in probative worth, surplusage, or irrelevant.6 The initial decision not to hire Hennes' employees is not alleged as anunfair labor practice.7 The Hennes seniority list for August 1978 shows a total of 92 drivers.but 6 were extra drivers and I retired.employees. Miller told Cooper that the Respondentwould be talking to him, and requested Cooper to pro-vide R & S with his evaluation of the good and badpoints of the Hennes employees. Miller was not personal-ly acquainted with the Hennes personnel or their unionor concerted activities, did not know of any union prob-lems at Hennes, and did not tell the Respondent therewere any union problems at Hennes. Miller also recom-mended two drivers who were subsequently hired.The Respondent's president, Posnik, and its executivevice president, Cline, interviewed a few of the Hennesdrivers, but most of the job applicants were interviewedby Richard Maes. Maes, who was the general manager atanother location for Michigan Transportation, was sentby Cline to the facility herein involved in the first weekof November 1978 to set the operation up, including thehiring of the necessary employees. Maes remained at thislocation until he was replaced by Richard Godfrey onDecember 17, 1978. Only four drivers, none of themHennes employees, had been hired before Godfrey came.Shortly after he arrived, Maes met with MichaelCooper with whom he then discussed the Hennes em-ployees. Cooper gave Maes his opinion of each as an em-ployee, and Maes made notes on a Hennes seniority list.Cooper impressed me as a credible witness who was tes-tifying candidly and in considerable believable detail. Icredit his testimony regarding his comments to Maesabout Hennes drivers. He was not asked for nor did hevolunteer any information about mechanic EugeneMurphy. Although Cooper's sketches of the Hennesdrivers were based on hearsay as well as personal knowl-edge, I find that he gave his honest opinion of their suit-ability for hire, and that his adverse evaluations were notmotivated by the fact that the affected applicants mayhave filed grievances or engaged in other protected ac-tivity, and he did not discuss any such activities withMaes.Cooper told Maes that he would not hire Stotts,Mitchell, Walls, or Cramer and assessed the job suitabil-ity of Perry, McElfresh, Shaw, West, Skinner, Eppley,Bolyard, Grimes, and Wiegand in uncomplimentaryterms. His description of the performance of each was, insubstance, as follows:Ralph Stotts: Troublesome employee who cannotcontrol his temper, had been discharged for fight-ing, had made threats to the dispatcher, was unde-pendable, made late deliveries, had threatened hissupervisor, had torn a timeclock off the wall8andbeen discharged, and had been barred from deliver-ing to certain customers at their request. Cooperalso informed Maes that Stotts had formerly been aunion steward.Elmer Mitchell: Undependable, late delivery, ex-cluded from customers' premises for being nudethereon, and also excluded from premises for bleed-ing air lines on customers' concrete.s It does not appear that Stotts tore a timeclock down, but he didother damage o the premises on the occasion in questionR & S TRANSPORT, INC. 347_ , ._.. 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDCharles Perry: Rolled a truck over and did not re-member it afterwards slow, late, undependable, anda possible heart problem.William McElfresh: Hard on equipment andrather slow.Charles Shaw: Good driver, but a loudmouth whowas insubordinate and a troublemaker who wasalways complaining about his dispatch.Cleatus West: A constant complainer who did notwant to work on Saturdays and who always raiseda fuss as to why he was not called in, even thoughhe did not want to work. Cooper characterized himas a "snake in the grass" and a "royal pain in theass." Cooper also told Maes that Cleatus West'sbrother was the union president.Donald Skinner: Big time waster.Robert Eppley: Rough on equipment.Duane Bolyard: Undependable, had been dis-charged for putting the wrong cement in a bin.Charles Grimes: Constant complainer and trouble-maker who was always wanting to incite others intosomething to complain about, and was tough onequipment.Earl Wiegand: Commonly had to ask severalpeople for directions before starting his trip.Teddy Walls: Slow, undependable, had been firedfor falsifying timesheets.Roger Cramer: Trouble, a hypochondriac whowas always late, a pouter and slow and crotchety.Many of Cooper's adverse statements about the appli-cants are supported by other evidence in the record, andI find no basis on which to conclude that his criticismswere of malicious manufacture as the General Counselsuggests. He gave Fulmer a favorable recommendation,and it does not appear that he ventured any opinion onthe remaining alleged discriminatees.Cooper was an employee of Columbia Cement whenhe gave Maes his evaluations, and I am not persuadedthat he was acting as anything more than a special agentof the Respondent, at the most, when he talked to Maes.If Cooper based any of his appraisals on the extent ofunion or other protected activities of those appraised, itis not apparent in the record. He was not asked by Maesto report, nor did he report, any such activities to Maes.9Without such knowledge, Maes could hardly have reliedon it in making his hiring decisions. Moreover, assumingarguendo Cooper had unlawful motives behind his unfa-vorable comments, Cooper's uncommunicated motivesmay not be imputed to the Respondent for whom he wasat most acting as a special agent.'0I credit Maes that he not only received this informa-tion from Cooper but also received information about the9 Cooper's only comments in this regard were that Stotts had been aunion steward, West was the brother of the Union's president, RobertRambo had been a union steward at Hennes, and Donald Lincicome wasa former union steward. Both Rambo and Lincicome were hired by theRespondent.' F & D Enterprises, Inc., d/b/a Westward Ho Hotel, 251 NLRB 1199(1980).drivers from Barbara Rucker," the Respondent's officeclerical, who had previously worked for Hennes for 3years, and from other Hennes drivers who were apply-ing, as well as ex-Hennes Supervisor Hanson who hadsupervised the Hennes mechanics. As a result of all theseconversations Maes made the following notations on theHennes seniority list with respect to the alleged discri-minatees named below:StottsMitchellWallsCramerPerryMcElfreshWestSkinnerEppleyGrimesWeigandTroubleStripperSlowSicklySlowNo coop [cooperation]Union affiliatedTroubleDangerTroublemakerDumbFrom the foregoing advice and his notes, Maes dis-tilled a list of 18 employees who were not to be hired.Among them were Skinner, Stotts, Fulmer, Grimes,Shaw, Walls, Taylor, Cramer, Eppley, Mitchell, Wie-gand, West, and McElfresh, all of whom are allegedherein as discriminatees. The remaining five not to behired were Fred Dunn, Keith Livensperger, Roland Wi-seman, Harry White, and Dave Retzer. Roland Wisemanwas in fact later hired. There is no allegation that Dunn,Livensperger, White, or Retzer were discriminatorily re-fused employment.The Respondent's mechanics were hired by Cline. Hecredibly testified that he did not hire Eugene Murphybecause Russell Hansen, former working foreman forHennes, advised him some time in February 1979 thatMurphy did not try to get along with supervisory peopleand tried to pick the easiest work for himself to do.There is no evidence that Cline was aware of any unionor protected activities of Murphy at the time he decidednot to hire him.During his tenure at East Fultonham, Maes receivedapplications from employees and interviewed employees.It is alleged that Maes, in the course of this activity,threatened and coerced employees in violation of Section8(a)(1). Teddy Walls testified that when he picked up hisjob application on or about November 13, 1978, Maestold him and others,'2in the presence of Cooper, thatthe Respondent was not going to hire a few of theHennes drivers because they were troublemakers andhad union activity. According to Walls, he returnedsome 2 or 3 weeks later with Tom Taylor who was filinghis application, and Taylor and Charles Crippen wentinto Maes' office. Walls was outside the office more thanI Rucker impressed me as a credible witness carefully trying to relateonly that which she told Maes. Her comments on employees substantiallyparalleled those of Cooper.L2 No other applicant testified to this allegation. Maes denies speakingto any employee about union activity, but concedes he probably did sayto the applicants that he wanted no "troublemakers" and explained tothem that he wanted no one who argues with customers, fellow drivers,or the dispatcher. Cooper denies hearing Maes make any statementsabout not hiring those engaged in union activities. R & S TRANSPORT, INC.349IS feet away from Maes. Walls claims he heard Maes sayto Taylor and Crippen that there were "a few trouble-makers and union activity fellows" who would not behired.With respect to the second incident, neither Crippennor Taylor, both of whom were present with Walls, re-calls Maes making reference to union activities.I am persuaded that, although Maes may well havesaid on one or both of these occasions that he would nothire troublemakers, he did not refer to union activism orequate a union activist with a troublemaker. I do notcredit Walls' otherwise uncorroborated allegations. Histestimony on the subject appeared strained and artificialwhen I heard it; there is credible testimony contradictinghim; and I agree with the Respondent that it is not likelythat Walls would have neglected to note in his pre-trialaffidavit that Maes made such statements if he indeedhad. I therefore find the allegations based on Walls' testi-mony must be dismissed because the evidence thereondoes not preponderate in the General Counsel's favor.Earl Wiegand asserts that he, and about 20 others in-cluding alleged discriminatees Shaw, McElfresh,Murphy, Skinner, and Cramer, and maybe West went toget job applications from Maes on November 13, 1978.Weigand testified that Maes said he was going to hirethose who had not been involved in filing grievances orpicketing "or any such things as that." On cross-examina-tion Wiegand testified that Maes also said that the Re-spondent was not going to be union and did not wantanyone who was going to be involved with the Union orwanted to go union. Wiegand then again expanded hisversion to include a reference by Maes to anyone whohad filed grievances "or was involved with picketingwith Shaw and the other men." Wiegand then affirmedthat Maes did mention Shaw's name, then stated Maesdid not mention Shaw's name "at that time," and, finally,that Maes never mentioned Shaw's name as involved inpicketing. The internal inconsistencies in his testimonyare obvious. Considering these inconsistencies whichstruck me as a transparent effort to bolster his testimonyand further considering that none of the other allegeddiscriminatees allegedly present gave testimony in sup-port of Wiegand's version; I credit Maes' denial that hemade any such statements.The charge in the instant case was filed and served onMarch 22, 1979. It was received by the Respondent onMarch 26, 1979. Wiegand testified that he went to theRespondent's office in mid-March 1979 to inquire abouthis application, whereupon General Manager Godfreyshowed him the "no hire" list, and his name was on it.Godfrey promised to check further with a view to possi-ble reconsideration of Wiegand. According to Wiegand,he returned a week later to check and was asked byGodfrey if he had anything to do with the group of mengoing to court over not being hired. Godfrey allegedlyadvised him that if he did there was no use for Godfreyto check further because Wiegand would not be hiredanyway. Wiegand's pre-trial affidavit given to the Boardis dated March 30, 1979, and places the latter conversa-tion with Godfrey during the week before the weekwithin which he gave his affidavit. It would thereforeseem that Wiegand was referring to the week of March18 through 24, but he equivocated when asked about thisand avoided committing himself to any particular week.Godfrey denies having such a conversation with Wie-gand, and credibly testified that he was not at the Re-spondent's facility on March 20, 21, 22, or 23, and didnot return there until March 26. Wiegand could not havetalked to Godfrey between March 19 and 26. There is noshowing Godfrey could have known of the charge priorto its receipt by the Respondent on March 26, and Wie-gand could not have had the conversation with Godfreyhe describes during the week previous to that in whichhe gave his affidavit. It is possible that Wiegand did infact have the talk with Godfrey between March 26 and30, but this does not comport with his affidavit claim.The matter is not entirely free from doubt but, given thetiming problem, Wiegand's equivocation when ques-tioned closely about it, and Wiegand's lack of credibilitywith respect to his conversation with Maes, I am per-suaded that the denial of Godfrey, who struck me as astraightforward and honest witness superior in demeanorto Wiegand, is entitled to greater weight than the allega-tions of Wiegand. Godfrey's denial is therefore credited.I also credit Barbara Rucker that, during the last conver-sation she heard between Wiegand and Godfrey, Wie-gand called Godfrey a liar when Godfrey told him theRespondent had not told him why Wiegand would notbe hired, 3and Godfrey asked him to leave.That the Respondent had a list of employees it wasnot going to hire soon became common knowledgeamong the Hennes drivers. Maes told some he had sucha list, and Hanson told several Hennes employees thesame thing. How Hanson knew this is not in the record.McElfresh was told the same by the Respondent's dis-patcher, Tuttleson, some time after McElfresh filed hisapplication. I have some doubt that Perry and Bolyardwere told by Hanson their names were on the not-to-behired list because in fact they were not, but their testimo-ny in this respect is uncontroverted. Hanson was still aHennes employee when he made his comments, andclearly no more than a special agent of the Respondentfor the purpose of advising of employees' qualificationsuntil he became the Respondent's employee and supervi-sor in February or March 1979.I do not credit Skinner that Hanson told him inAugust 1978 that no one who had engaged in picturetaking of nonunion trucks hauling from ColumbiaCement on four or five Mondays in the summer of 1978would be hired, because the Respondent had no contactwith Columbia Cement or Hennes until the fall of 1978and could not have had any such plan in August. Hansonmay have told Skinner that in December, as Skinnerclaims,'4but, as I have noted, Hanson's statement, if itwere made, does not bind the Respondent. Moreover,the Respondent in fact hired 15 of the 24 employees, in-cluding union steward Rambo, identified in the record asbeing involved in the summer incident. 5Alleged discri-':' The evidence shows that Godfrey hired employees whose applica-tions had been approved by Maes.14 have considerable doubt as to Skinner's credibility on this topic.but Hanson did not testify.1' Shawe estimates there swere about 32 involved.R ~ ~ '. .S .RNPOT .N 34 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDminatees Walls, Shaw, Eppley, McElfresh, Grimes,Taylor, and Skinner were involved in this endeavor invarying degrees. Fred Dunn and Abbott were also pres-ent, were not hired, and are not alleged as discriminatees.Shaw, Merle Dunn, and Abbott were the most regular inattendance on these Mondays, while the rest came andwent. 16In addition to the picture taking and/or monitoring inthe summer of 1978, the General Counsel advances otherunion activities, primarily grievance filing or processing,at Hennes to show that the alleged discriminatees hadengaged in protected activities. The record also shows,however, that a number of those Hennes employees whowere hired by the Respondent had filed grievances.The difficulty with the General Counsel's case is thatalthough the evidence shows at least some minimal unionor concerted activity or grievance filing by most of thealleged discriminatees, except for Skinner and Wiegandwho filed no grievances and took no part in the summer1978 episode, there is no credible evidence that the Re-spondent knew of any of these protected activities, orthat Respondent treated applicants differently becausethey may have engaged in such activities. Additionally,Perry and Bolyard17 never filed applications with theRespondent, and neither they nor Murphy appear on the"don't hire" list prepared by Maes. Murphy was nothired for the simple reason that Hanson described his jobperformance to Boyd Cline in uncomplimentary terms.'8Murphy made some oral complaints to his steward butfiled no written grievances, and was not involved in thesummer 1978 monitoring of Columbia Cement trucks.The record shows no general hostility toward theUnion or animus toward the protected activities ofanyone of the alleged discriminatees, or Respondent theknowledge of such activities, nor have the Respondent'sreasons for not hiring the alleged discriminatees beenshown to be pretextual.'9To the contrary, I am persuad-ed that the Respondent exercised reasonable businessjudgment in selecting and rejecting applicants on thebasis of the information it received on their relative suit-ability for employment.This case is a pastiche of bits and pieces, some ofwhich have not been covered above. Most are irrelevant,but two matters may require some brief discussion. Thefirst is Maes' statement to Cleatus West, in December1978, to the effect that West's brother, the Union's presi-1, The General Counsel's contention that Roger Cramer was involvedis refuted by Cramer's denial of such involvement.7 I credit Cooper that Bolyard did not give him an application.IR There is no evidence Hanson told Cline of any protected activitiesMurphy may have engaged in.19 With respect to Taylor the Respondent advanced no reason for nothiring him, but the General Counsel has not shown that he was refusedhire for unlawful reasons.dent, had said West should have been fired 10 yearsbefore. West concedes that he had heard of this com-ment by his brother several years ago. I do not see thatthis repetition by Maes does anything to prove the alle-gation that Cleatus West was discriminatorily refusedhire, The second matter relates to Maes' notations on theHennes seniority list. He noted "steward" after the nameof Rambo who was hired. Rambo was the union stewardand I draw no adverse inference from the notation. Thenote that Cleatus West was "union affiliated" refers tothe information received by Maes that West was theunion president's brother:2and does not, in my opinion,give rise to any reasonable contention that the notationshows West was denied a job because of his brother'sposition. Similarly, the fact that Cooper mentioned toMaes that Stotts had been a union steward was not afactor in refusing to hire him. Maes concluded that Stottswas "trouble" from the information he received abouthis temper and tendency to physical violence. In thisconnection, Stott's argumentative and belligerent demea-nor on the witness stand convinces me that Maes' evalu-ation from the information he received was not inaccu-rate.Upon the entire record, I find that the General Coun-sel has not sustained his burden of proof on the com-plaint allegations by a preponderance of the credible evi-dence, and I shall recommend that the complaint be dis-missed in its entirety.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of the Act.2. The Union is a labor organization within the mean-ing of the Act.3. The General Counsel has not established by a pre-ponderance of the evidence that the Respondent has vio-lated the Act as alleged in the complaint.Upon the basis of the foregoing findings of fact, andconclusions of law, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 2 The complaint is dismissed in its entirety.21) All of the Hennes employees were known to be union members andit makes no sense to construe this note as a recognition of West's mem-bership.21 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order. and all objections theretoshall he deemed waived for all purposes.